DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 12 seen in figure 1 and 114 and 115 found in figure 2 respectively are not found listed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14, 17 and 21 are objected to because of the following informalities:  Claim 14, on page 26 line 27 should read “the first fluid passages”, emphasis added by the examiner. Claim 14 should note the plural form of the passages for grammatical correctness. Claim 17 is objected to as line 1-2 of the claim should read “the first fluid passages in the upper one of the levels extend parallel to each other in a first direction” for grammatical correctness. Finally claim 21 line 1-2 should read “the first flow channels in the second level extend in a direction perpendicular to an extension direction” for grammatical correctness as the extension direction has not been previously claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosin et al. (US Patent Application Publication US 2013/0206374 A1).
Regarding claim 1, Roisin discloses (figure 1-4) a hierarchical heat exchanger manifold comprising: a first fluid passage (passage 112) open to an inlet and a second fluid passage (passage 114) open to an outlet in a first level of the heat exchanger manifold (at the first end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023, where the sections of passages at inlet 112A and 114A and the portions of the passages that begin to divide into narrower passages 112B and 114B constitute a level) ; a plurality of first fluid passages and a plurality of second fluid passages in a second level of the heat exchanger manifold (the discrete portions of narrower passages 112B and 114B which divide from each individual passage 112A or 114A into four  separate passages, where the portions forming the discrete passages 112B and 114B and the portions of the passages that begin to divide into even narrower passages 
Regarding claim 2, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses each of the first fluid passages in the second level is in fluid communication with the inlet via the first fluid passage in first level, and wherein each of the second fluid passages in the second level is in fluid communication with the outlet via the second fluid passage in the first level (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
	Regarding claim 3, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses a plurality of first fluid passages and a plurality of second fluid passages in a 
Regarding claim 4, Roisin discloses the claim limitations of claim 3 above and Roisin further discloses each of the first fluid passages in the third level is in fluid communication with at least one of the first fluid passages in the fourth level, and wherein each of the second fluid passages in the third level is in fluid communication with at least one of the second fluid passages in the fourth level (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 5, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passages in the second level are greater in number than the first fluid passage in the first level (as seen in figure 1b-1d and per paragraph 0022 the number of passages 112B and 114B is greater than the number of passages 112A and 114A).
Regarding claim 6, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passage in the first level (112A) extends in a first direction ( 112A at the portions of the passages that begin to divide into narrower passages 112B and 114B extend in a left right direction such as is seen in the left right direction of the cross section seen in figures 2a and 3a), and wherein the first fluid passages in the second level (112B) extend in a second direction, the second direction crossing the first direction (passages 112B extend in a 
Regarding claim 7, Roisin discloses the claim limitations of claim 6 above and Roisin further discloses the first direction and the second direction are perpendicular to each other (the left right direction seen in the cross section  figure 2a and 3a would be perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Regarding claim 8, Roisin discloses the claim limitations of claim 7 above and Roisin further discloses the first fluid passages in the third level (112C) extend in the first direction (112C at the portions of the passages that begin to divide into narrower passages 112D and 114D extend in a left right direction such as sis seen in the left right direction of the cross sections seen in figures 2 and 3).
Regarding claim 9, Roisin discloses the claim limitations of claim 6 above and Roisin further discloses each of the first fluid passages in the second level (112B) extend under the first fluid passage in the first level (passages 112B would be under passages 112A, with an upper end upper being close to the end 102 and lower section being farther form the end 102 in the figures 1a-1c).
Regarding claim 10, Roisin discloses the claim limitations of claim 9 above and Roisin further discloses a transition between the first fluid passage (112A) in the first level and the first fluid passages in the second level (112B) has a saddle shape (where passages 112A split to passages 112B an saddle shape can be seen in figure 1B in the form of passage 112A branching into separate passages 112B as a saddle shape in that it formed a lower portion  of a ridge between two higher points since the branching forms a u-shaped structure).
Regarding claim 11, Roisin discloses the claim limitations of claim 9 above and Roisin further discloses each of the second fluid passages in the third level (114C) extends under each of the first fluid passages in the second level (passages 114C would be under passages 114B, 
Regarding claim 12, Roisin discloses the claim limitations of claim 11 above and Roisin further discloses blocking portions physically separating the second fluid passages in the second level (114B) from the first fluid passages in the third level (112C and 114B would be separated by material surrounding the passages 112 and 114 as the figures 1a-1d have the solid material surrounding the passages removed for ease of visualization per paragraph 0022 and the martial surrounding the passages would form a blocking portion as the first and second flow passages 112 and 114 are physically separated by a solid material per paragraph 0025).
Regarding claim 13, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passages in the second level (112B) are interleaved with the second fluid passages in the second level (112B and 114B are inserted between one another in the second level as seen in figure 1a-1d) .
Regarding claim 14, Roisin discloses (figure 1-4) a heat exchanger comprising: a plurality of hierarchical manifolds ( a first fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages which would have an opposing manifold on the opposite side of the complete heat exchanger seen in figure 1d), each of the manifolds comprising: an inlet; an outlet ( in the example of end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023); a plurality of first fluid passage in fluid communication with the inlet (passages 112), at least two of the first fluid passages being arranged at each of a plurality of levels ( levels where passages 112 are arranged in similar numbers passages or sub passages as seen in figure 1a-1d), the at least two first fluid passages in a lower one of the levels having a smaller cross- sectional area than the at least two first fluid passages in an upper one of the levels (with upper being close to the end 102 and lower being farther form the end 102 in the figures 1a-1c, and  passages 112B are larger than the passages 112C and in turn 112D as the splits cause the 
Regarding claim 15, Roisin discloses the claim limitations of claim 14 above and Roisin further discloses a number of the first fluid passages in the upper one of the levels being less than a number of the first fluid passages in the lower one of the levels, and wherein a number of the second fluid passages in the upper one of the levels being less than a number of the second fluid passages in the lower one of the levels level (as seen in figure 1a-1d and per paragraph 
Regarding claim 16, Roisin discloses the claim limitations of claim 15 above and Roisin further discloses each of the first fluid passages in the lower one of the levels is in fluid communication with each of the first fluid passages in the upper one of the levels (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 17, Roisin discloses the claim limitations of claim 16 above and Roisin further discloses the first fluid passages in the upper one of the levels (112B) extend parallel to each in a first direction (the passages 112B extend width wise in a left right direction as seen in the cross sectional examples of figures 2 and 3  which extend in parallel rows), and wherein the first fluid passages in the lower one of the levels (112C) extend parallel to each other in a second direction, the second direction crossing the first direction (passages 112C extend in a longitudinal direction along the length of the passages 112C a seen in figure 1b, which crosses the left right direction of the cross sections seen in figures 2 and 3).
Regarding claim 18, Roisin discloses the claim limitations of claim 16 above and Roisin further discloses the first direction is perpendicular to the second direction (the left right direction seen in the cross sections of figure 2 and 3 would be perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Regarding claim 19, Roisin discloses the claim limitations of claim 18 above and Roisin further discloses the upper one of the levels (112B) is arranged above the lower one of the levels in a third direction (a third direction being the up-down direction in the cross sections of figure 2 and 3), the third direction being perpendicular to both the first and second direction the left-right direction and the up-down directions seen in the cross sections of figure 2 and 3 would 
Regarding claim 20, Roisin discloses (figure 1-4) a counterflow heat exchanger comprising: a first hierarchical manifold ( the fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages) being arranged in a plurality of levels and comprising: an inlet and an outlet at a first level (at the first end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023, where the sections of passages at inlet 112A and 114A and the portions of the passages that begin to divide into narrower passages 112B and 114B constitute a first level); a plurality of first flow channels at a second level (the discrete portions of narrower passages 112B which divide from each individual passage 112A into four  separate passages, where the portions forming the discrete passages 112B and the portions of the passages that begin to divide into even narrower passages 112C, as seen in figure 1b constitute a second level), the first flow channels being open to the inlet and sealed from the outlet (the flow channels 112 and 114 are separated by solid material per paragraph 0025); and a plurality of first flow channels at a third level, the first flow channels at the third level being open to each of the first flow channels at the second level (the discrete portions of passages 112C which divide from each individual passage 112B sixteen separate passages per paragraph 0022, where the portions forming the discrete passages 112C and the portions of the passages that begin to divide into sub channels 112D, as seen in figure 1c constitute a third level); a second hierarchical manifold ( as seen in figure 1d the fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages would have an opposing manifold on the opposite side of the complete heat exchanger seen in figure 1d); and a counterflow core arranged between and in fluid communication with the first hierarchical manifold and the second hierarchical manifold in a first direction, wherein the counterflow core comprises a plurality of first flow passages in fluid communication with the inlet via the first flow channels in the second and third levels and a plurality of second flow passages 
Regarding claim 21, Roisin discloses the claim limitations of claim 20 above and Roisin further discloses the first flow channels in the second level (112B) extend in a direction (112B at the portions of the passages that begin to divide into narrower passages 112C and  extend in a left-right direction such as is seen in the left right direction of the cross section seen in figures 2 and 3 ) perpendicular to extension direction of the first flow channels in the third level (the left right direction seen in the cross section  figure 2 and 3 would be perpendicular to a longitudinal direction along the length of the passages 112C which extends in the longitudinal direction)
Regarding claim 22, Roisin discloses the claim limitations of claim 21 above and Roisin further discloses the first hierarchical manifold further comprises: a plurality of second flow channels at the second level (the discrete portions of narrower passages 114B which divide from each individual passage 114A into four  separate passages, where the portions forming the 
Regarding claim 23, Roisin discloses the claim limitations of claim 22 above and Roisin further discloses the second flow channels in the third level (114C) extend under each of the first flow channels in the second level (passages 114C would be under passages 112B, with an upper end upper being close to the end 102 and lower section being farther form the end 102 in the figures 1a-1c).
Regarding claim 24, Roisin discloses the claim limitations of claim 23 above and Roisin further discloses a plurality of first flow channels at a fourth level (112D), the first flow channels at the fourth level being open to each of the first flow channels at the third level and respectively open to ones of the first flow passages in the counterflow core (the individual fluids in passages 112 communicate with the inlet in passage 112 respectively as the individual passages 112 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becene et al. (US 20210102756 A1), Ruiz et al.	(US 20210071964 A1), Palmer et al. (US 20200041212 A1), Kuczek et al. (US 20170146305 A1), Higashiiue et al. (US 20160116231 A1) and Luo et al. (US 20130174924 A1) all disclose hierarchical manifolds for heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763